Citation Nr: 1642292	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a right shoulder disability (exclusive of a period of assigned temporary total rating from September 9, 2010 to December 1, 2010).


REPRESENTATION

Veteran represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran's claim of entitlement to service connection for a right shoulder disability and assigned a 10 percent disability rating, effective April 28, 2008.  In a March 2012 decision, the Board granted a higher 20 percent rating for the disability, throughout the appeal period.  The RO also assigned a temporary total rating under 38 C.F.R. § 4.30 from September 9, 2010 to December 1, 2010, for convalescence after surgery.

In a September 2012 Order by the United States Court of Appeals for Veterans Claims (Court), the Board's March 2012 decision was vacated to the extent it denied an increase in excess of 20 percent for the right shoulder disability.  In July 2013, the Board remanded the issue to the RO for additional development.

In June 2014, the Board determined that the criteria were not met for a scheduler rating higher than 20 percent prior to September 9, 2010 or from December 1, 2010 for the service-connected right shoulder disability.  Thereafter, the Veteran again appealed the denial of an increased initial rating to the Court.  In a May 2015 Order, the Court vacated the Board's decision and remanded the claim for further development pursuant to an April 2015 Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.  Thereafter, in October 2015, the Board remanded the claim for additional development consistent with the Court's Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2015 JMR, the parties agreed that remand was warranted because the Board "did not ensure that Appellant was provided with an adequate medical examination to assess the severity of his right-shoulder disability during flare-ups."  The parties referenced the September 2013 VA examination report, which was ordered in light of the deficiencies in April 2009 and August 2011 VA examinations.  The parties agreed that the September 2013 examiner "failed to discuss the favorable evidence during flare-ups" and "failed to offer any insight into the degree of resulting impairment during such a flare-up because '[t]he [V]eteran was not experiencing a flare[-]up at the time of [the] examination.'"  See April 2015 Joint Motion (emphasis in original).  The parties concluded that given the September 2013 examiner's failure to assess the Veteran's disability as to flare-ups, remand was once again warranted to ensure the Veteran was provided with an adequate examination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)
 
In its October 2015 remand, the Board noted that since the September 2013 examination, the Veteran had made several statements regarding his symptoms during flare-ups.  In light of these statements, as well as the deficiencies pointed out in the JMR, the Board remanded the claim for an addendum opinion to specifically address the severity of the Veteran's disability during flare-ups.  The Board directed the examiner to "address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain or tightness in the right shoulder, as described by the Veteran at his various examinations and in various statements in support of claim."  The Board emphasized that the examiner "should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible."  Additionally, the Board directed that if "such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible."  Finally, the Board instructed that such an opinion must "be provided despite the fact that the Veteran's symptoms are not continuously flaring and were not flaring at the time of the September 2013 VA examination" and that "the examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degree at any point when it is possible during the appeal period, specifically prior to September 9, 2010 and from December 1, 2010."

Pursuant to the Board's remand instructions, the AOJ sought an addendum opinion in November 2015.  The examiner, who did not examine the Veteran, but who did review the claims file, indicated that he was "unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the [V]eteran's claimed joints and spine are used repeatedly over a period of time (beyond the repeated ROM as performed during his original evaluation IAW Deluca vs Brown)."  Similarly, the examiner indicated that he was "unable to provide this information in terms of the degrees of additional ROM loss due to 'pain on use or during flare-ups'" because the Veteran was not experiencing a flare-up at the time of his examination.  

In January 2016, the Veteran was afforded a new VA Shoulder and Arms Conditions examination.  The examiner noted that the Veteran reported flare-ups.  The examiner also indicated that the examination was not being conducted during a flare-up and that he was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups without "mere speculation."  

The opinions offered in November 2015 and January 2016 are inadequate for the same reasons as the prior examinations.  Specifically, both examiners said that an opinion regarding functional limitations during flare-ups of the right shoulder was not feasible because the Veteran was not currently experiencing a flare-up, and that therefore, the examiners would be resorting to mere speculation to render such opinion.  Neither examiner considered or commented on the lay statements of the Veteran as directed by the Board in its October 2015 remand.  No response was given by either examiner in response to an inquiry as to what the range of motion and functional limitations would be on flare-ups in light of these statements.  Moreover, neither examiner provided an adequate rationale for the inability to provide such an opinion, other than that the Veteran was not currently experiencing a flare-up.  The Board notes that it is permissible to rely on subjective data, such as the Veteran's lay statements, and that doing so is not necessarily resorting to mere speculation.  The examiners could use their training to help determine whether the symptomatology reported during flare-ups seems plausible, reasonable, and/or credible, given the nature of the disability as he or she sees it, and comment to this effect.  The examiners should have obtained, reported, and commented on, as appropriate, the subjective data which they could have elicited from the Veteran, as well as the Veteran's lay statements regarding his symptoms during flare-ups.  

As the mandates of the Board's October 2015 remand were not adhered to, the claim must again be remanded so that remedial compliance can occur.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, subsequent to the January 2016 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As to the specific issue in this case, i.e., upper extremities, the Court rejected VA's argument that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records related to a right shoulder disability for the period from January 2016 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private medical evidence.  

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right shoulder disability. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Specifically, if the shoulders cannot be tested on "weight-bearing," then the examiner must indicate that such testing cannot be done

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right shoulder and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.   

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain or tightness in the right shoulder, as described by the Veteran at his various examinations and in various statements in support of claim, to specifically include, but not limited to, the two August 2015 statements referenced in the Board's October 2015 remand.  In other words, the examiner should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible.

The examiner should review the Joint Motion for Partial Remand filed in April 2015, the Board's October 2015 remand, and this remand and ensure that the opinion sought in the Motion and the Board's remands is provided to the extent possible.

An opinion should be provided even if the Veteran's symptoms are not flaring during the current examination and despite the fact that the Veteran's symptoms are not continuously flaring and were not flaring at the time of the September 2013 or January 2016 VA examinations.  Again, the examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degree at any point when it is possible to do so during the appeal period.

If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible. 

The examiner should also indicate whether the Veteran has any impairment (such as flail shoulder, false flail joint, fibrous union, dislocation, malunion, or clavicle or scapular impairment), and if so degree and/or frequency of impairment.  If there is any ankylosis of the right shoulder, specify at what degree it is ankylosed.  

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right shoulder disability has upon his ability to perform ordinary activities of daily living.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing the RO/AMC should re-adjudicate the Veteran's claim.  If the claim is not granted in full, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




